Citation Nr: 1705527	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for diabetes mellitus.  

On his February 2012 substantive appeal, the Veteran requested to appear at a hearing before the Board at a local VA office on his substantive appeal.  His attorney later withdrew the hearing request in a July 2015 statement and the Board will therefore proceed with a decision in this case in accordance with 38 U.S.C.A. § 20.704(e) (2016).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active duty service. 
	
2.  Diabetes mellitus was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for diabetes mellitus as it was incurred due to herbicide exposure during his active duty service in the waters surrounding the Republic of Vietnam.  He specifically contends that he was exposed to herbicides while the naval vessel, the USS CORAL SEA, was located in Da Nang Harbor and the water and air aboard ship was contaminated by herbicides.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the first element of service connection-a current disability.  The Veteran's private primary care physician diagnosed rule out diabetes mellitus in November 1994 based on the Veteran's complaints of increased thirst and urination with accompanying numbness of the toes.  Laboratory tests confirmed a finding of diabetes and in 1995, the Veteran began attending diabetes education classes at the VA Medical Center (VAMC).  The Veteran has continued to receive VA and private treatment for diabetes throughout the claims period and a current disability is clearly demonstrated.

Service treatment records are negative for complaints or treatment related to diabetes and no abnormalities were noted at the June 1970 separation examination.  Laboratory testing performed in connection with the separation examination also showed that the Veteran's urine tested negative for sugar.  Thus, service records do not indicate the incurrence of a physical injury or signs or symptoms of diabetes during active duty. 
The Veteran contends he was exposed to herbicides during his period of active duty service aboard the USS CORAL SEA which operated in the waters outside of Vietnam and service connection is warranted on a presumptive or direct basis.  Turning first to his contentions regarding service connection on a presumptive basis, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

In the case before the Board, the Veteran does not contend that he ever "stepped foot" on land in Vietnam; rather, he contends that he was exposed to herbicides while serving aboard the USS CORAL SEA which was present in Da Nang Harbor outside Vietnam.  Service records confirm that the USS CORAL SEA was present in Da Nang Harbor on January 28, 1969 to conduct repairs to the ship's search and rescue helicopters.  

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides. Id.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id. 
After review of an Institute of Medicine (IOM) report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012 ).

In order for the presumption of exposure to Agent Orange to extend to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is generally not considered sufficient.  M21-1 IV.ii.2.C.3.e

In recent years, VA amended its process for determining whether a waterway was deemed offshore or inland in response to The United States Court of Appeals for Veterans Claims' (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015) (finding that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment).  In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water.  The Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g. Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA drew was flawed.  

Subsequent to the Court's decision in Gray, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m.  All harbors and bays are considered offshore, while all rivers and deltas are considered inland.  Da Nang Harbor, along with Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay, are specifically considered offshore waters of the Republic of Vietnam.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Although the Veteran in this case is diagnosed with diabetes mellitus, the evidence does not demonstrate that he served in the Republic of Vietnam during the Vietnam era.  The evidence establishes that the Veteran was present in Da Nang Harbor aboard the USS CORAL SEA on January 28, 1969, but it does not establish, and the Veteran does not contend, that he stepped foot in Vietnam.  In December 2007, the National Personnel Records Center (NPRC) found that there was "no conclusive proof of in-country service" by the Veteran and a July 2008 response from the Center for Unit Records Research (CURR) does not indicate that the USS CORAL SEA was ever anchored in Da Nang Harbor.  In fact, the CURR response, a 1969 declassified chronology report from the ship's commanding officer, and the vessel's deck log, all establish that the USS CORAL SEA was only present in Da Nang Harbor "for approximately 100 minutes."  The weight of the evidence therefore establishes that Veteran did not serve in any capacity in Vietnam, and service connection on the basis of the presumptions afforded herbicide exposed veterans is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Diabetes is also subject to presumptive service connection as a chronic disease.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  The record is clear, however, that the Veteran's diabetes was initially identified many years after service.  The service treatment records is negative for evidence of diabetes and laboratory testing during active duty service are negative for abnormal sugar levels.  The Veteran first manifested elevated blood sugar levels in 1994, more than 20 years after service, while undergoing treatment by a private physician, and was diagnosed with diabetes soon thereafter.  As there is no showing of diabetes in service or to a compensable degree in the year after service, presumptive service connection for diabetes mellitus as a chronic disease is not warranted.

Service connection is still possible in this case if the record demonstrates the Veteran's direct exposure to herbicides and a link between that exposure and diabetes , i.e., exposure that is not based on the regulatory presumptions of 38 C.F.R. § 3.307.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (when the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation).  After careful review of the record, the Board finds that the evidence establishes that the Veteran was not exposed to herbicides during active duty service. 

The Veteran has identified three possible sources of direct herbicide exposure: his use of contaminated water, contact with airborne defoliants from mainland Vietnam, and contact with exposed aircraft.  In support of his contention regarding contaminated drinking water, he submitted copies of several scientific and government studies, including an August 2000 study finding a moderate risk of chemical contamination in naval drinking water, and part of a report from the IOM entitled "Veterans and Agent Orange: Update 2008."  In its report, the IOM recommended that members of the Blue Water Navy should not be excluded from the set of Vietnam era veterans with presumed herbicide exposure based on the "possible contamination of drinking water" with herbicides and dioxin resulting from shoreline spraying and run from spraying on land.  

The IOM report references another study submitted by the Veteran in support of his claim, one issued by the Australian government finding that the dioxin in Agent Orange was not eliminated from the water surrounding Vietnam by a ship's infiltration system.  The Veteran contends that this study proves he was exposed to herbicides through contaminated water used aboard ship.  The Australian study referenced by the Veteran was discussed by the Federal Circuit in the Haas decision.  See 525 F.3d at 1193-94.  The Federal Circuit pointed out that this study had already been considered by VA who declined to change the regulation to expand the presumption of exposure to herbicides to claimants who served in the official waters off the coast of Vietnam.  In the Federal Register, VA explained why reliance on such a study was flawed:

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War . . . Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposure experienced by veterans who served on land where herbicides were applied. . . Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy.  73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).

Also considered by VA was that none of those studies specifically addressed "whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure."  73 Fed.Reg. 20, 363, 20,364 (Apr. 15, 2008).  Given the lack of scientific evidence, VA declined to change the regulation.  The Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to veterans serving in the official waters of Vietnam.

None of the studies submitted by the Veteran recognize anything more than a general possibility that naval personnel were exposed to herbicides through the water supply.  The Board further observes that none of these studies speak with any specificity to the Veteran's circumstances, which include a presence of less than 2 hours duration in Da Nang Harbor on January 28, 1969.  With respect to the Veteran's contentions regarding herbicide exposure through contaminated air and aircraft, he has not provided any similar treatise evidence in support of these theories of exposure.  He has not provided any competent evidence that he was personally in contact with an herbicide agent in any tangible way, and has only asserted that he believes he was exposed through exposure to aircraft, water, and air on his ship while it was stationed in the blue waters of Vietnam.  The Board finds that the appellant is not competent to make such a statement due to the complexities involved in identifying such exposure and substances.  The probative value of the appellant's allegations are outweighed by the evidence weighing against the claim, including the findings of the NPRC and the contents of the service records which clearly document a brief visit to Da Nang Harbor for approximately 100 minutes.  The Board therefore finds that the Veteran was not exposed to herbicides during active duty and service connection as directly related to herbicide exposure is not warranted.  

The Board has also considered whether there is any other evidence of a link between the Veteran's diabetes and an incident of active duty service.  He has not alleged any other service injuries to account for his diabetes and service records are negative for any findings or symptoms of the disease.  There is also no lay or medical evidence of diabetes until decades after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claim, to include any statements from the Veteran's treating physicians.  The Board must conclude that the preponderance of the evidence is against the claim and service connection for diabetes mellitus is not warranted.  38 U.S.C.A. § 5107(b) (West 2014).

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was not afforded a VA examination and medical opinion addressing the etiology of the claimed diabetes mellitus; however, a VA examination is not required by the duty to assist.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014). The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381   (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, there is no competent evidence in support of the claim for service connection, on either a direct or presumptive basis, and the Board has determined that the statements of the Veteran regarding his possible exposure to herbicides are not competent.  The record contains copies and excerpts of several studies finding it possible that naval personnel were exposed to herbicides through their distilled drinking water, but these studies do not by themselves contain the necessary specificity to trigger VA's duty to obtain a medical opinion and/or examination.  See Wallin v. West, 11 Vet. App. 509  (1998) and Sacks v. West, 11 Vet. App. 314 (1998) (holding that treatise evidence must provide more than speculative, generic statements and must discuss generic relationships with a degree of certainty for the facts of a specific case).  The Veteran has not provided any medical evidence in support of his claim, to include any statements from a competent health care provider linking his diabetes to any incident of active service.  The record establishes that the Veteran was not exposed to herbicides during active duty and with no competent evidence the claimed disability "may be" associated with an incident of service, a VA examination is not required by the duty to assist.   

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  



ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


